Citation Nr: 1702503	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected lumbar spine degenerative joint disease, currently evaluated as 40 percent disabling on and after February 5, 2016, 20 percent disabling on and after June 20, 2013, and noncompensable prior to June 20, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected right ankle status post dislocation fracture with degenerative joint disease.

6.  Entitlement to a higher initial rating for service-connected limitation of extension of the right hip, currently evaluated as 10 percent disabling on and after June 20, 2013, and noncompensable prior to June 20, 2013.

7.  Entitlement to a higher initial rating for service-connected limitation of extension of the left hip, currently evaluated as 10 percent disabling on and after June 20, 2013, and noncompensable prior to June 20, 2013.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this case currently resides with the RO in Roanoke, Virginia. 

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In March 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In a July 2013 rating decision, the AOJ increased the rating for the Veteran's lumbar spine disability to 20 percent, effective from June 20, 2013.  The AOJ also recharacterized the Veteran's right and left hip disabilities and increased the ratings for each to 10 percent, effective from June 20, 2013.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2015, the Board once again remanded the claim to the AOJ for additional development.  In a March 2016 rating decision, the AOJ increased the rating for the Veteran's lumbar spine disability to 40 percent, effective from February 5, 2016.  Again, the Board notes that this issue remains on appeal.  See AB, 6 Vet. App. at 38.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains other documents irrelevant to the issues on appeal or duplicative of what is in VBMS.  

The issue of entitlement to a higher initial rating for GERD is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

For the entire appeal period, service-connected GERD has been manifested by occasional, although not persistent, pyrosis and epigastric distress, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The GERD issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, the Veteran has received all required notice in this case for the increased initial rating for GERD issue, such that there is no error in the content or timing of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the notice provided to the Veteran.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have all been obtained.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  Pursuant to the Board's 2015 remand directive, the AOJ requested that the Veteran provide the names and addresses of all health care providers who treated him for GERD, and a release for the treatment records; however, the Veteran failed to respond.  The March 2016 supplemental statement of the case (SSOC) notes the request and the Veteran's failure to respond.  Moreover, the Board notes that no mail to the Veteran was returned as undeliverable.  Neither the Veteran nor his representative has provided any reason for the Veteran's failure to respond to the request for private treatment records or releases for these records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide the claim without the benefit of the records as ordered in the Board's remand. Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examinations to determine the nature and severity of his GERD, most recently in 2013 and 2016.  The Board finds that these examinations are adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, examination, and findings that permit the Board to properly assess the severity of the disability under the relevant diagnostic criteria.  

Discussion of the Veteran's 2012 Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue decided herein, including entitlement to a higher initial rating for GERD, was identified at the hearing.  Information was elicited from the Veteran concerning the symptoms of his GERD.  In response to this testimony, the claim was remanded for additional development.

This case was most recently before the Board in 2015 and was remanded for additional development.  For the GERD claim, the Board directed that private treatment records be obtained.  As noted above, the AOJ attempted to do so.  Additionally, the AOJ obtained a VA examination as directed.  In the 2013 remand, the Board directed that an examination be conducted.  This was completed on remand.  The Board thus finds that there has been substantial compliance with the remand directives for the issue decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Initial Rating for GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for service-connected GERD.  He is in receipt of the 10 percent rating effective July 1, 2007.  See August 2008 Notice of Disagreement, July 2012 Board hearing transcript and October 2014 statement from the Veteran.

The RO has rated the Veteran's service-connected GERD under Diagnostic Code 7346, analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

STRs show that the Veteran was diagnosed with GERD after an upper endoscopy (EGD) in 1997.

A May 2007 pre-discharge VA general medical examination notes the Veteran's complaints of acid reflux and substernal pain for which the Veteran took daily medication.  Physical examination was unremarkable.  The physician continued the diagnosis of GERD.

VA treatment records show that the Veteran was first seen after service in July 2007.  At that time, he reported a history of GERD.  He was taking Prevacid.  Subsequent VA treatment records are negative for treatment for GERD.

Private treatment records dated from January to October 2009 note the Veteran's history of GERD that had been treated with medication since 2001.  In January, the Veteran reported having intermittent bloating and abdominal pain.  On examination, abdomen was non-tender without masses and bowel sounds were active.  He denied change in bowel habits, loss of appetite, weight loss, nausea, or vomiting.  On examination in October, the Veteran reported no food intolerance, abdominal pain, nausea, vomiting, bloating, water brash, diarrhea, constipation, melena, or hematochezia.  He denied any change in caliber of stools, lower tract obstructive symptoms, dysuria, or hematuria.  

He testified in July 2012 that he was vomiting once a week.  He also complained of abdominal pain, dysphasia, and a burning sensation.  He reported that he saw a private physician for treatment of GERD.

A June 2013 VA esophageal conditions examination report notes that the examiner reviewed the entire claims file.  The examiner noted the Veteran's history of GERD, which the Veteran treated with Nexium.  He also had to take a probiotic to aid digestion.  He saw a private physician for his symptoms.  The Veteran reported that when he took his medication, he had no symptoms; however, when he forgot, he had severe abdominal pain, gas and burping.  The examiner noted symptoms of infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, mild nausea less than one day per year, and mild vomiting four or more days per year.  Examination revealed no esophageal stricture, spasm, or diverticula.  The examiner noted that there was no evidence of weight loss or any other pertinent physical findings, and that the Veteran's GERD had no impact on his ability to work. 

A January 2016 VA esophageal conditions examination report notes the Veteran's history of GERD since 1994.  Currently, he was taking continuous medication.  He reported that after eating he has noticed that he will belch up a "white foam."  He reported heartburn on a daily basis that can be severe, but was treated with Nexium and on over the counter probiotic.  He also reported having some trouble swallowing certain meats for the last one and a half years (dysphasia), but had not undergone an EGD since these symptoms began.  The examiner noted symptoms of infrequent episodes of pyrosis, reflux, regurgitation, sleep disturbance four or more times a year for less than one day, and vomiting four or more days per year for less than one day.  Examination revealed no esophageal stricture, spasm, or diverticula.  The examiner noted that there were no other pertinent physical findings and that the Veteran's GERD had an impact on his ability to concentrate at work.  There was no pathology for the complaints of dysphasia on examination.

The Board finds that an evaluation in excess of 10 percent is not warranted.  The evidence indicates that throughout the period of the claim, the Veteran's service-connected GERD has been manifested by regular, although not persistent, epigastric distress and heartburn (pyrosis).  But the medical evidence and the Veteran's lay statements do not indicate that he has experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  There are however, two of these symptoms, epigastric distress and pyrosis, occurring in a less severe fashion.  There is one occasion (2013) when he complained of substernal arm or shoulder pain; the majoiry of the time, however, no such complaints or notations were made.  A higher rating is not warranted at any point in the appeal period.  In this regard, considerable impairment of health has not been shown at any time.  No weight loss was shown, as noted during the 2013 VA examination.  Again, the Board notes that the Veteran has not provided any private treatment records dated after 2009, or releases for these records.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the Veteran is already service-connected for hemorrhoids and the evidence of record does not indicate any injuries of the lips or mouth, loss of tongue, esophagus symptoms, adhesions of the peritoneum, gastric, marginal, or duodenal ulcers, gastritis, postgastrectomy syndromes, stomach injuries or disorders, liver disorders, gall bladder disorders, irritable colon syndrome, amebiasis, dysentery, colitis, distomiasis, enteritis, enterocolitis, diverticulitis, intestine disorders, peritonitis, rectum or anus disorders, pruritus ani, inguinal hernia, ventral hernia, femoral hernia, visceroptosis, neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis.  See 38 C.F.R. § 4.114.  Accordingly, a schedular rating in excess of 10 percent is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's GERD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for service-connected GERD is inadequate.  The Veteran's symptoms of taking medication and the existence of occasional epigastric distress and heartburn are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

An initial rating in excess of 10 percent for GERD is denied.


REMAND

Unfortunately, further development of the issues of entitlement to higher initial evaluations for service-connected lumbar spine, cervical spine, bilateral knee, bilateral hip and right ankle disabilities is required.  In this case, the Veteran was most recently provided a VA examinations of these disabilities in 2016.  The Board finds these examinations to be inadequate for rating purposes.  Although the VA examiners noted range of motion findings for each disability at issue, it is not clear whether this was active or passive range of motion, in weight bearing or nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of the Veteran's service-connected lumbar spine, cervical spine, bilateral knee, bilateral hip and right ankle disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examinations must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to each disability.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the cervical spine, lumbar spine, bilateral knees, bilateral hips, and bilateral ankles must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


